DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5, which is dependent on claim 1 merely repeats the requirement that the first and second hairclips are claw type hairclips. Claim 1 already positively requires each clip to be a claw type hair clip (see lines 2 and 3 “a first hair claw clip” and “a second hair claw clip” respectively) thus claim 5 fails to further limit the subject matter from claim 1 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva (US Pat # 6,453,911).
In regards to claims 1 and 5, Silva teaches a hair styling device comprising a first hair claw clip (10); a second hair claw clip (11); and an elastic (Col 2, Lines 37-38) band (12) having a first end coupled to a tab of the first hair claw clip, and having a second end coupled to a tab of the second hair claw clip (Col 2, Lines 1-7).
	Regarding claim 2, Silva teaches the elastic band is flat (see Figure 1 and Col 1, lines 66-67 which teaches it to be a length of fabric).
Regarding claim 4, Silva teaches the elastic band length is adjustable (Col 1, Lines 64-65).
Regarding claim 6, Silva teaches the first and second hair clip are spring biased in a normally closed position (see Figure 1 and Col 1, Lines 55-56).
Regarding claim 7, Silva teaches the first and second hair clip is formed from a first piece and a second piece coupled at an axial pivot point (Col 2, Lines 39-50) having a coaxial spring (19) disposed about the axial pivot (20).
	Regarding claim 8, Silva teaches the first and second hair piece each include a fingered end (15b/16b) and a distal tab end (16a/16b), with a hinge structure (20) formed therebetween (Col 2, Lines 44-48).

In regards to claim 9, Silva teaches a hair styling devise comprising an elastic (Col 2, Lines 37-38) band (12) having a first band end and a second band end (see Figure 1); a first hairclip (10) attached to the first band end (see Figure 1); and a second hair clip (11) attached to the second band end (see Figure 1); whereby the elastic band may be utilized to hold a first portion of a user's hair to form a style element in position, and the first hairclip and the second hairclip may be used to anchor the style element to a remaining portion of the user's hair (Col 1, Lines 40-43).
Regarding claim 10, Silva teaches the elastic band is flat (see Figure 1 and Col 1, lines 66-67 which teaches it to be a length of fabric).
Regarding claim 12, Silva teaches the elastic band length is adjustable (Col 1, Lines 64-65).
Regarding claim 13, Silva teaches the first hairclip and the second hairclip are claw type hairclips (see Figure 1 and Col 1, Lines 60-63).
Regarding claim 14, Silva teaches the first and second hair clip are spring biased in a normally closed position (see Figure 1 and Col 1, Lines 55-56).
Regarding claim 15, Silva teaches the first and second hair clip is formed from a first piece and a second piece coupled at an axial pivot point (Col 2, Lines 39-50) having a coaxial spring (19) disposed about the axial pivot (20).
	Regarding claim 16, Silva teaches the first and second hair piece each include a fingered end (15b/16b) and a distal tab end (16a/16b), with a hinge structure (20) formed therebetween (Col 2, Lines 44-48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Silva, as applied to claims 1 and 9 above, in view of Tsai (DE # 202013006042).
In regards to claims 3 and 11, Silva teaches the elastic band, but does not teach it to be round in cross section. However, Tsai teaches an elastic band to be secured between hair clips, where the band itself has a round cross section (see Figure 3 which shows band 1 in cross section). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the elastic band of Silva to be the circular band of Tsai as such are functional equivalents for use in hair devices and would be expected to perform equally as well at securing hair.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Silva.
In regards to claim 17, Silva teaches a hair styling devise comprising an elastic (Col 2, Lines 37-38) band (12) having a first band end, a second band end, and a band width (generally evidenced in Figure 1); a first hairclip (10) attached to the first band end by a tab end of the first hairclip (Col 2, Lines 1-7, as such is merely requiring it is coupled at a tab “end”); and a second hair clip (11) attached to the second band end by a tab of the second hairclip (Col 2, Lines 1-7); whereby the elastic band may be utilized to hold a first portion of a user's hair to form a style element in position, and the first hairclip and the second hairclip may be used to anchor the style element to a remaining portion of the user's hair (Col 1, Lines 40-43).
Silva does not teach the first and second hairclip to have substantially the same width as the width of the band. However, Silva does specifically note that both the clips and band can be of different sizes (Col 3, Lines 1-9). Silva goes on to provide an additional feature of a fabric covering of the band that substantially mimics the width of the hair clips themselves (see Figure 4). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the band of Silva to be substantially the same width as the first and second clips, as a matter of obvious design choice to provide the required aesthetic for the user. 
Regarding claim 18, Silva teaches the first and second hair clip include a spring (19) bias about a pivot point (20) to keep the hairclips closed (see Figure 1 and Col 1, Lines 55-56).
Regarding claim 19, Silva teaches the first hairclip and the second hairclip include tabs (15a/16a) to open the hairclips.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Silva, Sartena (2), Tsai, Huggins and Guinett et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.E.K/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772